Citation Nr: 0612802	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ankle sprain.

2.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral pain syndrome, right knee, 
status post arthroscopy.

3.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral pain syndrome, left knee, 
status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1975 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for right ankle sprain.  In that 
rating decision, the RO also granted service connection for 
right and left knee disabilities and granted noncompensable 
evaluations for both service-connected disabilities.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing at the RO in August 2005.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
right ankle sprain that is due to any incident or event in 
active military service.

2.  The competent and probative evidence of record shows the 
veteran's service-connected patellofemoral pain syndrome, 
right knee, status post arthroscopy, is characterized by 
arthritis and limitation of flexion and no instability.  

3.  The competent and probative evidence of record shows the 
veteran's service-connected patellofemoral pain syndrome, 
left knee, status post arthroscopy, is characterized by 
arthritis and limitation of flexion and no instability.


CONCLUSIONS OF LAW

1.  A right ankle sprain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).  

2.  The schedular criteria for an initial evaluation of 10 
percent for service-connected patellofemoral pain syndrome, 
right knee, status post arthroscopy, based upon arthritis and 
limitation of flexion, have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

3.  The schedular criteria for an initial evaluation of 10 
percent for service-connected patellofemoral pain syndrome, 
left knee, status post arthroscopy, based upon arthritis and 
limitation of flexion, have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

4.  The schedular criteria for an initial compensable 
evaluation for service-connected patellofemoral pain 
syndrome, right knee, status post arthroscopy, based upon 
lateral instability, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2005).

5.  The schedular criteria for an initial compensable 
evaluation for service-connected patellofemoral pain 
syndrome, left knee, status post arthroscopy, based upon 
lateral instability, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and an increased 
evaluation.  In March 2003 and June 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims as well as its duty to assist him 
in substantiating his claims under the VCAA.  In addition, 
the discussions in the May 2004 Statement of the Case (SOC) 
and August 2005 Supplemental Statement of the Case (SSOC) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

While the March 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim," see 38 C.F.R. § 3.159(b)(1), the 
June 2005 letter contains such notice.  In addition, the May 
2004 SOC contains the complete text of contains the complete 
text of the VCAA implementing regulation at 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

Together, the March 2003 and June 2005 letters, the May 2004 
SOC, and the August 2005 SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in a claim for service 
connection, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  In regard to the veteran's claims for an 
increased rating, the Board finds there is no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein increases the veteran's disability 
evaluation for service-connected disabilities from zero to 10 
percent.  As such, the Board finds that any notice 
deficiencies are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed right ankle sprain is not one of those 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a right ankle sprain or disability.  The veteran's service 
medical records show that, in March 1978, he suffered a mild 
right ankle sprain and was placed on physical profile for a 
month.  The service medical records are negative for any 
additional complaints, findings, or treatment related to a 
right ankle sprain or disability.  The Board notes the 
veteran's separation examination is not of record; however, 
on examination in January 1979 and August 1987, the veteran's 
feet were normal and there were no complaints or findings 
noted related to a right ankle sprain or disability.

While there is evidence showing the veteran was treated for a 
right ankle sprain in service, there is no medical evidence 
showing he currently has a disability due to the in-service 
injury.  In this regard, the Board notes that the July 2003 
VA examination report reflects the veteran complained of 
occasional dull pain in his ankle during cold weather and/or 
humid conditions; however, the veteran denied experiencing 
weakness, fatigability, or coordination, and examination of 
the veteran's ankle revealed symmetrical active and passive 
range of motion.  Furthermore, the examiner stated the 
veteran's right ankle condition is not disabling.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, 
the veteran's claim for service connection for right ankle 
sprain must be denied, as the evidence fails to establish he 
has the claimed disability.  There is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed disagreement with the initial rating assignment 
following the award of service connection.  The Court has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco, 7 
Vet. App. at 58, as to the primary importance of the present 
level of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp 
2005) and its implementing regulations do not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

Service connection for patellofemoral pain syndrome of the 
right knee and left knee was established in August 2003 and 
noncompensable evaluations were assigned under Diagnostic 
Code (DC) 5257, effective from February 2003.  At that time, 
the RO considered service medical records showing the veteran 
was treated for complaints of right knee pain several times 
during service and underwent arthroscopic surgery in 1989.  
Service medical records also showed the veteran complained of 
left knee pain in 1976 and was diagnosed with chondromalacia 
patella.  Also considered was a July 2003 VA examination 
which revealed crepitus in both knees as well as a mild 
patellar grind test, but ligaments in both knees were stable.  
In addition, the veteran demonstrated full range of motion 
without pain, fatigue, weakness, or incoordination 
bilaterally.

As noted, the veteran's right and left knee disabilities are 
currently assigned noncompensable (zero percent) evaluations 
under 38 C.F.R. § 4.71a, DC 5257 (2005).  Under DC 5257, 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation when slight, a 20 percent 
evaluation when moderate, and a 30 percent evaluation when 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

In evaluating the veteran's claim, the Board again notes 
that, on examination in July 2003, the veteran demonstrated 
full range of motion in extension and flexion from zero to 
140 degrees bilaterally with mild crepitation and mild 
patellar grind test bilaterally.  In addition, the medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were stable and McMurray's test was 
negative.  There was about 5 degrees of valgus deformity 
(bent outward or bowlegged) bilaterally, but there were no 
effusions, induration, erythema, streaking, or increase in 
skin warmth on palpitation.  After reviewing the claims file, 
noting the veteran's prior medical history, and examining the 
veteran, the examiner stated the veteran's right and left 
knee disabilities could only be considered "mildly 
disabling."  

The Board also notes the veteran has submitted a private 
evaluation of his knees in support of his claim.  An August 
2005 private orthopedic consultation from P.J.B., D.O., 
reveals the veteran complained of pain in the lateral aspect 
of the right knee extending to the calf as well as popping, 
clicking, catching, locking, and giving way.  He also 
complained of generalized pain in the left knee with grinding 
and occasional popping and giving way.  On examination, the 
veteran demonstrated extension to flexion in the right knee 
from -5 to 95 degrees and on the left from zero to 115 
degrees.  There was medial and lateral joint pain bilaterally 
on palpation, which increased on rotation of the tibia, but 
there was no varus or valgus laxity found.  Patella grind 
test was positive, greater on the right than left, and the 
figure four test was positive.  Pulses were within normal 
limits and sensation was intact.  X-rays the veteran's right 
knee revealed severe narrowing of the lateral compartments 
and moderate to severe narrowing of the medial and 
patellofemoral compartments with no acute bony pathology.  X-
rays of the left knee revealed mild narrowing of the medical 
and lateral compartments with no acute bony pathology.  Dr. B 
diagnosed the veteran with severe degenerative joint disease 
in the right knee and moderate degenerative joint disease in 
the left knee.

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOGCPREC 9-98 (August 14, 1998).

1.  Limitation of motion 

Based on the foregoing, the Board finds that the evidence 
supports a grant of a separate 10 percent evaluation for 
limitation of motion of the right knee and a 10 percent 
evaluation for limitation of motion of the left knee based 
upon periarticular pathology productive of painful motion.  
See 38 C.F.R. § 4.59.  In this case, there is evidence that 
the veteran has arthritis and limitation of flexion (which 
would indicate painful motion) and evidence that he has full 
range of motion without pain.  In July 2003, range of motion 
was from 0 to 140 degrees in both knees.  However, at the 
time the veteran was examined in July 2003, the examiner made 
a specific determination that the veteran's knee disabilities 
were "mildly disabling."  See DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  In August 
2005, flexion was limited to 95 degrees in the right knee and 
115 degrees in the left knee.  As there is evidence that the 
veteran has mildly disabling knees, the Board is resolving 
all reasonable doubt in favor of the veteran and granting 
separate 10 percent evaluations based upon arthritis and 
limitation of flexion for the right and left knees.  See 
VAOGCPREC 23-97; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).  

Evaluations in excess of 10 percent for each knee are not 
warranted.  In evaluating the veteran's claim, the Board 
notes that, in August 2005, he demonstrated flexion in the 
right knee to 95 degrees and 115 degrees in the left knee, 
which are noncompensable under DC 5260.  Likewise, he 
demonstrated extension in the right knee to -5 degrees and 
zero degrees in the left knee, which are noncompensable under 
DC 5261.  The Board also notes that the evidence of record 
shows the veteran has never demonstrated flexion or extension 
warranting a higher disability rating than that which has 
been assigned.  Here, evaluation of the disability under DCs 
5260 and 5261 would not produce a rating greater than the 
10 percent that has been assigned under DC 5260. 

Additionally, the Board finds that separately-assigned 
evaluations in excess of 10 percent for the right and left 
knees are not warranted based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca, supra.  Part of the basis for the grant of the 
10 percent evaluations is based upon DeLuca and the fact that 
an examiner determined the veteran had essentially mild 
functional impairment in each knee, even though he had full 
range of motion without pain.  In order to warrant an 
evaluation in excess of 10 percent for limitation of flexion, 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The veteran's limitation of flexion 
has not been remotely limited to 30 degrees and thus 
evaluations in excess of 10 percent for each knee are not 
warranted.  



2.  Instability 

The Board finds the veteran's right and left knee 
disabilities do not warrant a compensable evaluation under DC 
5257.  In making this determination, the Board notes the 
medical evidence does not show that the veteran has 
instability of the right and left knees to warrant a 
compensable evaluation.  The August 2005 private examination 
shows there were no clinical findings of instability or 
subluxation noted.  In addition, the Board notes the July 
2003 VA examination report reflects the veteran's collateral 
and cruciate ligaments were intact and stable and the veteran 
denied experiencing instability.  As such, the Board finds 
the veteran's service-connected right and left knee 
disabilities warrant no more than a noncompensable evaluation 
under DC 5257.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence supports a finding that 
separate increased ratings to 10 percent are warranted for 
service-connected right knee and left knee disabilities under 
Diagnostic Code 5260.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  However, to the extent that the 
veteran asserts he warrants an evaluation in excess of 
10 percent for each knee, the preponderance of the evidence 
is against increased evaluations.  There is no doubt to be 
resolved.  Id.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in February 2003, 
have his right and left knee disabilities been more disabling 
than as currently rated under the present decision.


ORDER

1.  Entitlement to service connection for right ankle sprain 
is denied.

2.  Entitlement to an initial evaluation of 10 percent for 
service-connected patellofemoral pain syndrome, right knee, 
status post arthroscopy is granted, subject to the statutes 
and regulations pertaining to the payment of monetary 
benefits.

3.  Entitlement to an initial evaluation of 10 percent for 
service-connected patellofemoral pain syndrome, left knee, 
status post arthroscopy is granted, subject to the statutes 
and regulations pertaining to the payment of monetary 
benefits.

4.  Entitlement to an initial compensation evaluation for 
service-connected patellofemoral pain syndrome, right knee, 
status post arthroscopy based upon instability is denied.

5.  Entitlement to an initial compensation evaluation for 
service-connected patellofemoral pain syndrome, left knee, 
status post arthroscopy based upon instability is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


